MYOS CORPORATION 45 Horsehill Road, Suite 106 Cedar Knolls, New Jersey 07927 November 8, 2012 VIA EDGAR United States Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, DC 20549 Attn: H. Roger Schwall Re:MYOS Corporation Registration Statement on Form S-1, as amended File No. 333-183098 Dear Mr. Schwall: Pursuant to Rule 461 under the Securities Act of 1933, as amended, MYOSCorporation (the “Company”) hereby requests acceleration of effectiveness of the above referenced Registration Statement so that it will become effective at 4:00 p.m. on Friday, November 9, 2012, or as soon as thereafter practicable. Please note that we acknowledge the following: ● should the Securities and Exchange Commission (the “Commission”) or the staff (the “Staff”), acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing; ● the action of the Commission or the Staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve the Company from its full responsibility for the adequacy and accuracy of the disclosure in the filing; and ● the Company may not assert Staff comments and the declaration of effectiveness as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Very truly yours, /s/ Peter Levy Peter Levy Chief Operating Officer
